DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-34 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by KR 101076144 B1.
Regarding claim 1, KR discloses a method of controlling an aerosol-generating device comprising a heater (see page 4, second paragraph), the method comprising, over a period of more than seconds, and independent of whether a user is puffing on the device or not: heating the heater to a first temperature, then heating the heater to a second temperature lower than the first temperature, and then heating the heater to a third temperature higher than the second temperature (see page 4, paragraphs, 2, 4 and see figs, 8-12; page 13, paragraphs 6-8; page 14, paragraphs 2-7).
Regarding claim 2, KR discloses the heater heats a solid aerosol-forming substrate or substance (see page 2, paragraphs 5-6). 


 generate an aerosol independent of whether the user is puffing on the device or not (see page 2, 5-6).
Regarding claim 4, KR discloses heating the heater to the first, second, and third temperatures during implementation of the method introduces a time-modulated thermal gradient to the solid aerosol-forming substrate (see figs. 8-12).
Regarding claim 5, KR discloses the heater comprises an internal heating element disposed within the solid aerosol-forming substrate (see page 2, paragraphs 5-6).
Regarding claim 6, KR discloses the heater comprises an external heating
 element disposed outside of the solid aerosol-forming substrate (see page 2, paragraphs 5-6).
 Regarding claim 7, KR discloses the heater comprises a resistive heater (116).
Regarding claim 8, KR discloses the heater (116) comprises more than one heating element, each of the heating elements being controlled  to have a different heating profile (see page 2, paragraph 2).

Regarding claim 9, KR discloses the heater (116) is heated to the second temperature for a first plurality of puffs, and is heated to the third temperature for a second plurality of puffs after the first plurality of puffs (see figs. 8-12).


Regarding claim 11, KR discloses the heater heats a solid aerosol-forming substrate, and wherein the heater comprises an external heating element disposed outside of the solid aerosol-forming substrat e(see page 2, paragraphs 5-6).
Regarding claim 12, KR discloses heating the heater (116) to at least one additional temperature. 
Regarding claim 13, KR discloses the heater (116) comprises more than one heating element.
Regarding claim 14, KR discloses method of controlling an aerosol-generating device comprising a heater (116), the method comprising, over a period of more than 30 seconds, and independent of whether a user is puffing on the device or not: heating the heater to a first temperature, and then heating the heater to a second temperature higher than the first temperature (see figs. 8-12 and (see page 4, paragraphs, 2, 4 and see figs, 8-12; page 13, paragraphs 6-8; page 14, paragraphs 2-7).





Regarding claim 16, KR discloses heating the heater (116) to at least one additional temperature.
Regarding claim 17, KR discloses the heater (116) comprises more than one heating element.
Regarding claim 18, KR discloses a heater and a controller, the controller (page second paragraph) configured to perform operations comprising, over a period of more than 30 seconds, and independent of whether a user is puffing on the device or not:
heating the heater (116) to a first temperature, then  heating the heater to a second temperature lower than the first temperature, and then heating the heater to a third temperature higher than the second temperature (see figs. 8-12)..
Regarding claim 19, KR discloses a solid aerosol-forming substrate heated by the heater (116).
`	Regarding claim 20, KR discloses the heater (116) continuously heats the solid aerosol-forming substrate during implementation of the method so as to continuously generate an aerosol independent of whether the user is puffing on the device or not.
Regarding claim 21, KR discloses heating the heater (116) to the first, second, and third temperatures during implementation of the method introduces a time-modulated thermal gradient to the solid aerosol-forming substrate (see figs. 8-12).



Regarding claim 23, KR discloses the heater (116) comprises an external heating element disposed outside of the solid aerosol-forming substrate.
Regarding claim 24, KR discloses the heater comprises a resistive heater (116).
Regarding claim 25, KR discloses the heater (116) comprises more than one heating element, and wherein the controller is configured to control each of the heating elements to have a different heating profile.
Regarding claim 26, KR discloses the controller (see page 4, second paragraph) is configured to control heating of the heater to the second temperature for a first plurality of puffs, and to the third 1temperature for a second plurality of puffs after the first plurality of puffs (see figs. 8-12).
Regarding claim 27, KR discloses a heater (116) and a controller (see page 4, second paragraph), the controller configured to implement operations comprising, over a period of more than 30 seconds, and independent of whether a user is puffing on the device or not: heating the heater to a first temperature, and then heating the heater to a second temperature lower than the first temperature (see figs. 8-12).
Regarding claim 28, KR discloses a solid aerosol-forming substrate heated by the heater (116), wherein the heater comprises an external heating element disposed outside of the solid aerosol-forming substrate.
`	Regarding claim 29, KR discloses the controller (see page 4, second paragraph) is configured to control heating of the heater to at least one additional temperature (see figs. 8-12).

`	Regarding claim 30, KR discloses the heater (116) comprises more than one heating element.
Regarding claim 31, KR discloses a heater (116) and a controller (see page 4, second pargraph), the controller configured to implement operations comprising, over a period of more than seconds, and independent of whether a user is puffing on the device or not: heating the heater to a first temperature, and then heating the heater to a second temperature higher than the first temperature (see figs. 8-12).
Regarding claim 32, KR discloses a solid aerosol-forming substrate heated by the heater, wherein the heater (116) comprises an external heating element disposed outside of the solid aerosol-forming substrate.
Regarding claim 33, KR discloses the controller (see page. 4, second paragraph) is configured to control heating of the heater to at least one additional temperature.
Regarding claim 34, KR discloses the heater (116) comprises more than one heating element.

                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                  02/25/2022